April   5, 1957.

Honorable
-_        Max C. Smith,
                 . .                    OQhiOn   No.   ww-87
ChaIrman,-AQQroQrlatlon Committee,
House of Representatives,               Re: Constitutionality of
Austin, Texas.                              House Bill 394, Acts
                                            of the 55th Leglsla-
Dear Sir:                                   ture.
         Your recent request concerns an inquiry as to the     con-
stitutionality of House Bill 394 of the 55th Legislature.       You
have verbally indicated to this office that your principal     quest-
ion concerns the constitutionality of the payment of State     funds
to public hOsQital3 under the provisions of this bill.
         House Bill 394 of the 55th Legislature in substance
authorizes the State, through the Board for Texas State Hospitals
and Special Schools, to pay for the hospital care of tuberculous
patient3 in public hospitals.   To qualify under the provisions
of this Act, the applicant must be a tuberculosis patient who has
resided in this state since birth or for one year preceding the
date of application, prove that he or the person legally respons-
ible for him is financially unable to provide for such care; and
present the certificate of a reputable Qracticfng physician stat-
fng that such person is suffering from tuberculosis.
         The County Judge receives these applications, certifies
as to the reputation of the physician and satisfies himself that
the applicant is eligible for assistance under the provisions of
the Act.   The approved application is then forwarded to the
Board of State Hospitals and Special Schools.   The Board notifies
the applicant of its approval and of the amount which the State
will pay, if funds are available.
         The Board, under the provisions of the Act, makes monthly
payments directly to the hospital furnishing the care in the ratio
of $2.00 for each $1.00 furnished by the County, City, District,
Community or other organization.
         The act authorizes the Board to prescribe the standards
which a participating hospital must meet and provides that the
hospital must be approved by the Board before the payment of any
funds.   The Board is allowed to discontinue, for good cause, the
amount of State care to a patient at any time upon notice to the
patient and the hospital.   After the applicant has received care
Honorable Max C. Smith    page 2      w-w-87


for a period of two years, the Board shall review the case and
determine whether further care should be provided.   The Act pro-
vides
 .    for
      _   payment of
                   -_emergency
                         .     care
                                 _. for a period not to exceed
slxcy aays and concludes by provlcllngfor the administration of
the act, a severance clause, and the declaration of an emergency.
         Section 51, Article III of the Constitution of Texas pro-
hibits the granting of public moneys to any Individual, associa-
tion of individuals, municlpallty or other corporation whatsoever.
However, it is our opinion that the payments authorized under the
provisions of House Bill 394, Acts of the 55th Legislature, do not
fall within the prohibition of this constitutional provision. The
payments authorized under the provisions of House Bill 394,though
in the nature of a grant to the individual applicant or to the
county, city, district, community, or other organization involved,
are directed toward such a public purpose and result in such a
community benefit as to fall without the prohibitions of Section
51, Article III of the Constitution of Texas.   It is recognized
that by such statutes as Article 4438, V.C.S., which provides for
the care by the county of the indigent sick in any public hospital
located in the county, and Article 4440, V.C.S., which gives the
county the right to return to the county of residence any indigent
person suffering from tuberculosis who is sojourning in said
county, the Legislature has indicated that the burden of caring
for indigent tubercular3 is to be upon the resident county of such
tubercular.   Inasmuch as tuberculosis is a recognized threat to
the public health and inasmuch as it is well established that
tuberculosis is a contagious disease generally spread by ambula-
tory carriers, it is within the police power to require the hosp-
italization of known carriers.   A grant of money to forward this
purpose is a use of public funds which may be supported under the
power of the sovereignty to provide for the protection of the
health, safety, and morals of its citizens and is not a gratuitous
donation prohibited by Section 51, Article III, Constitution of
Texas.
         Having examined House Bill 394 of the 55th Legislature
in the light of your question, It is our opinion that the Bill is
constitutional as submitted.
Honorable Max C. Smith     page 3     ww-87


                               SUMMARY

                  House Bill 394 of the 55th Legisla-
                  ture is constitutional as submitted.

                                    Very truly yours,

                                    WILL WILSON
                                    Attorney General of Texas




WCR:pf:rh                               Assistant
APPROVED:
OPINION COMMITTEE:
H. Grady Chandler
         Chairman
Byron Fullerton
Milton Richardson